DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities: line 6 recites “maxillary dental tray and the mandibular dental tray of more than 90° with”, it is suggested to recite “maxillary dental tray and the mandibular dental tray [[of]] more than 90° with”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 10 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or percentage, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is nothing in the specifications that clearly indicates what is covered by the tern “about” and there is close prior art such that it is unclear what values the applicant intends to be encompassed by the term “about” that would distinguish from the prior art, see MPEP 2173.05(b). For expedited prosecution, Examiner will give the term “about” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15 of U.S. Patent No. 11,166,840 (Miquel ‘840) in view of Nguyen et al (US 7810502). 
	With respect to claim 1, Miquel ‘538 claims 1 and 13 and the instant application both disclose a mandibular protrusion device comprising: a maxillary dental tray; a mandibular dental tray including two flanges; and at least two lateral links, each one of the lateral links having a first end, a second end, and an elongated portion extending therebetween, the first end being removably engageable with the maxillary dental tray and the second end being removably engageable with a respective one of the flanges of the mandibular dental tray, with the elongated portion having a curvature defined therein and with an inner side of the respective one of the flanges, the maxillary dental tray, the mandibular dental tray and the lateral links having complementary male and female members configured to be engageable and disengageable from one another.  
	While Miquel ‘583 discloses the links extending between the flange and the maxillary tray, and that the links are curved, Miquel ‘583 does not directly state with the elongated portion having a curvature defined therein allowing each one of the lateral links to be engaged with an outer side of the maxillary dental tray and with an inner side of the respective one of the flanges.
	Nguyen et al teaches an analogous pair of links 21/22 which connect the outer surface of the maxillary tray 11 with the inside surface of a flange 14/13 of the mandibular tray 12 (Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the link shape of Miquel ‘583 to be curved as taught by Nguyen et al in order to better allow for pivoting and maintain the links in place (Nguyen et al col 3 ln 50-60).
	Claim 2 of the instant application is substantially identical to Miquel ‘583 claim 9.
	Claim 3 of the instant application is substantially identical to Miquel ‘583 claim 8.
	Claim 4-5 of the instant application is substantially identical to Miquel ‘583 claim 10.
	Claim 6 of the instant application is substantially identical to Miquel ‘583 claim 3.
	Claim 7 of the instant application is substantially identical to Miquel ‘583 claim 2.
	Claim 8 of the instant application is substantially identical to Miquel ‘583 claim 4.
	Claim 9 of the instant application is substantially identical to Miquel ‘583 claim 1.
	Claim 11-12 of the instant application is substantially identical to Miquel ‘583 claim 5.
	Claim 13-14 of the instant application is substantially identical to Miquel ‘583 claim 11.
	Claim 15 of the instant application is substantially identical to Miquel ‘583 claim 12.
	Claim 16 of the instant application is substantially identical to Miquel ‘583 claim 1.
	Claim 17 of the instant application is substantially identical to Miquel ‘583 claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baratier et al (US 2013/0140289) in view of Mousselon et al (US 7146982) and in view of Nguyen et al (7810502).
With respect to claim 1, Baratier et al discloses A mandibular protrusion device comprising: a maxillary dental tray (Fig 1a, maxillary tray 1); a mandibular dental tray (Fig 1a, mandibular tray 2) including a wall … with two spaced-apart posterior sections and two flanges extending upwardly from a respective one of the posterior sections of the wall (Fig 1a, outer surface of trays 1 and 3 interpreted as walls, outer surface of mandibular tray with flanges 32); and at least two lateral links, each one of the lateral links having a first end, a second end, and an elongated portion extending therebetween (Fig 1a, two links 2 with two end connected to either the mandibular or maxillary tray, elongated portion between), … the maxillary dental tray, the mandibular dental tray and the lateral links having complementary male and female members ([0076], Fig 8, tie rods 2 have a rotating connection to the trays and are shown to have either an opening or extending member to fit to the trays to allow for the rotational connection, either the trays or the rods have some kind of male or female member to allow for this connection)…
Baratier et al is silent on defining a U-shaped dentition receiving cavity, the first end being removably engageable with the maxillary dental tray and the second end being removably engageable with a respective one of the flanges of the mandibular dental tray, with the elongated portion having a curvature defined therein allowing each one of the lateral links to be engaged with an outer side of the maxillary dental tray and with an inner side of the respective one of the flanges, the maxillary dental tray, the mandibular dental tray and the lateral links having complementary male and female members configured to be engageable and disengageable from one another.
Mousselon et al teaches an analogous upper and lower tray 2/3 which are U-shaped dentition receiving cavities (col 1 ln 30-35, col 3 ln 50-55, fit over the teeth and arced thus u-shaped cavities), and at least two lateral links, each one of the lateral links having a first end, a second end, and an elongated portion extending therebetween (Fig 4, links 4 with ends attached to flange 7 or maxillary tray 2), the first end being removably engageable with the maxillary dental tray and the second end being removably engageable with a respective one of the flanges of the mandibular dental tray (col 3 ln 30-35, col 3 ln 45-50, rods connected via rivets 5, rivets allow for removal and reattachment), the maxillary dental tray, the mandibular dental tray and the lateral links having complementary male and female members configured to be engageable and disengageable from one another (Fig 3, rivets 5 are the male members and the openings of the rods 4 are the female members, rivets allow for removal and reattachment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the rods of Baratier et al to be removable as taught by Mousselon to allow for the best fit to the user and to modify the trays of Baratier et al to be u-shaped cavities as taught by Mousselon in order to better fit the user’s teeth (Mousselon col 3 ln 45-50, col 1 ln 30-35).
Baratier et al/Mousselon et al disclose the device as discussed above.
Baratier et al/Mousselon et al is silent on with the elongated portion having a curvature defined therein allowing each one of the lateral links to be engaged with an outer side of the maxillary dental tray and with an inner side of the respective one of the flanges.
	Nguyen et al teaches an analogous pair of links 21/22 which connect the outer surface of the maxillary tray 11 with the inside surface of a flange 14/13 of the mandibular tray 12 (Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape of Baratier et al/Mousselon et al to be curved as taught by Nguyen et al in order to better allow for pivoting and maintain the links in place (Nguyen et al col 3 ln 50-60).
With respect to claim 4, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1, wherein the at least two lateral links are engaged with a respective one of the flanges of the mandibular dental tray above a contact plan between posterior sections of the maxillary dental tray and the mandibular dental tray (Baratier et al Fig 1a, Fig 1b, links 2 engaged to flange 32 above occlusal surface between trays).  
With respect to claim 5, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1, wherein the at least two lateral links are engaged with a respective one of the flanges of the mandibular dental tray above an upper section of the wall of the mandibular dental tray (Baratier et al Fig 1a, Fig 1b, links 2 engaged to flange 32 above occlusal surface between trays thus above the mandibular wall). 
With respect to claim 15, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1, wherein each one of the at least two lateral links is engageable with the mandibular dental tray by engaging a respective one of the flanges of the mandibular dental tray from the inner side towards the outer side of the mandibular dental tray (Baratier Fig 1a, links 2 shown on an inner side of the flange 32) and wherein each one of the at least two lateral links is engageable with the maxillary dental tray by engaging the maxillary dental tray from an outer side towards an inner side of the maxillary dental tray (Baratier Fig 1a, links 2 shown on an inner side of the flange 32 and an outer side of the maxillary tray 1).  
With respect to claim 16, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1, wherein the lateral links are engageable with the mandibular dental tray in posterior sections thereof and forwardly thereof with the maxillary dental tray (Baratier Fig 1a, links 2 shown on an inner side of the flange 32 which are on the posterior section of the tray).  

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baratier et al/Mousselon et al/Nguyen et al as applied to claim 1 above, and further in view of Cleary et al. (US 5897313).
With respect to claim 2, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1.
Baratier et al/Mousselon et al/Nguyen et al is silent on wherein each one of the at least two lateral links is narrower in a central section of the elongated portion than close to the first end and the second end.  
Cleary et al. teaches an analogous intraoral device with a link that has a curvature L and is narrower along sections N than close to the first end and the second end P/Q (Annotated Fig 8). 
I would have been obvious at the time of the invention to modify the shape of the link width of Baratier et al/Mousselon et al/Nguyen et al to be a varied width as taught by Cleary et al. in order to cause less oral irritation (Cleary et al. col 10 lines 5-8).

    PNG
    media_image1.png
    173
    563
    media_image1.png
    Greyscale
 
Annotated Fig 8, Cleary et al.
With respect to claim 3, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1.
Baratier et al/Mousselon et al/Nguyen et al is silent on wherein each one of the at least two lateral links is thicker along sections of the elongated portion and towards the first end and the second end.  
Cleary et al. teaches an analogous intraoral device with a link that has a curvature L and is thicker along sections M than close to the first end and the second end P/Q (Annotated Fig 8). 
I would have been obvious at the time of the invention to modify the shape of the link width of Baratier et al/Mousselon et al/Nguyen et al to be a varied width as taught by Cleary et al. in order to cause less oral irritation (Cleary et al. col 10 lines 5-8).

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baratier et al/Mousselon et al/Nguyen et al as applied to claim 1 above, and further in view of Vincent (EP 2143397)(page numbers referenced below are directed to the PDF translation).
With respect to claim 6, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1.
Baratier et al/Mousselon et al/Nguyen et al is silent on wherein the complementary male and female members are configured to be engageable and disengageable from one another in at least one engagement/disengagement configuration that is not reached when the device is worn or in normal use, the at least one engagement/disengagement configuration being reached by rotating one of the maxillary dental tray and the mandibular dental tray of more than 90° with respect to a configuration where the maxillary dental tray and the mandibular dental tray are superposed.  
Vincent teaches an analogous intraoral device with an upper and lower tray 10/11 connected by a link, the trays and link having complementary features (Fig 1-Fig 5) wherein the complementary male and female members are configured to be engageable and disengageable from one another in at least one engagement/disengagement configuration that is not reached when the device is worn or in normal use, the at least one engagement/disengagement configuration being reached by rotating one of the maxillary dental tray and the mandibular dental tray of more than 90° with respect to a configuration where the maxillary dental tray and the mandibular dental tray are superposed (Fig 1, translation page 15: The section 24 is oriented, herein perpendicular to the axis X, so as to allow the engagement of the tab 22 on the-oriented profile the axis 33 when the crank 20 is presented perpendicular to the base 32 of the fastening device, and on the contrary not to allow disengagement when the crank 20 is in a direction more or less aligned with said base 32, that is in position for use; Fig 5, 180° required which is more than 90°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male and female members of Baratier et al/Mousselon et al/Nguyen et al to be the complementary features as taught by Vincent in order to more easily replace the rods as needed (Vincent page 15: According to the invention, there is provided a set of more links of different lengths, for accommodate different advance a jaw with respect to the other).
With respect to claim 17, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1.
Baratier et al/Mousselon et al/Nguyen et al is silent on wherein the mandibular protrusion device is configurable between a plurality of operative configurations reached when the device is worn or in normal use and a non-operative configuration distinct from the plurality of operative configurations and being beyond 90° with respect to a configuration where the maxillary dental tray and the mandibular dental tray are superposed, the at least two lateral links being engageable and disengageable from the maxillary dental tray and the mandibular dental tray only when the mandibular protrusion device is configured in the non-operative configuration.  
Vincent teaches an analogous intra oral device with an upper and lower tray 11/12 connected by links wherein the mandibular protrusion device is configurable between a plurality of operative configurations reached when the device is worn or in normal use and a non-operative configuration distinct from the plurality of operative configurations and being beyond 90° with respect to a configuration where the maxillary dental tray and the mandibular dental tray are superposed (Fig 1, translation page 15: The section 24 is oriented, herein perpendicular to the axis X, so as to allow the engagement of the tab 22 on the-oriented profile the axis 33 when the crank 20 is presented perpendicular to the base 32 of the fastening device, and on the contrary not to allow disengagement when the crank 20 is in a direction more or less aligned with said base 32, that is in position for use; Fig 5, 180° required which is more than 90°), the at least two lateral links being engageable and disengageable from the maxillary dental tray and the mandibular dental tray only when the mandibular protrusion device is configured in the non-operative configuration (page 15: The section 24 is oriented, herein perpendicular to the axis X, so as to allow the engagement of the tab 22 on the-oriented profile the axis 33 when the crank 20 is presented perpendicular to the base 32 of the fastening device, and on the contrary not to allow disengagement when the crank 20 is in a direction more or less aligned with said base 32, that is in position for use).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male and female members of Baratier et al/Mousselon et al/Nguyen et al to be the complementary features as taught by Vincent in order to more easily replace the rods as needed (Vincent page 15: According to the invention, there is provided a set of more links of different lengths, for accommodate different advance a jaw with respect to the other).

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baratier et al/Mousselon et al/Nguyen et al/Vincent as applied to claim 7 above, and further in view of Lindblad (US 3080634).
With respect to claim 7, Baratier et al/Mousselon et al/Nguyen et al/Vincent discloses The mandibular protrusion device of claim 6.
Baratier et al/Mousselon et al/Nguyen et al/Vincent is silent on wherein the engagement/disengagement configuration is a single configuration for each one of the at least two lateral links.  
Lindblad teaches an analogous male 3 and female 10 interlocking and rotation system (col 2 lines 4-7) wherein the engagement/disengagement configuration is a single configuration for each one of the two lateral links (Fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the male and female members of Baratier et al/Mousselon et al/Nguyen et al/Vincent to be the male and female members as taught by Lindblad in order to have a more reliable, durable and secure connection (Lindblad col 1 lines 19-23). 
Should one of ordinary skill in the art also find the device of Baratier et al/Mousselon et al/Nguyen et al/Vincent a non-satisfactory attachment means, it would be within reason to search for a similarly functional and more adaptable attachment means. Lindblad teaches a similar male/female system with a shaft 3 and head 6 that is also rotated into a corresponding female opening 10 in a mechanism that is known to be secure (Lindblad col 1 lines 19-20). The similarities in function, and the reliability of connection of Lindblad prove that it would be reasonably relevant art and one of ordinary skill in the art would be able to combine the devices for the advantages discussed above.
With respect to claim 8, Baratier et al/Mousselon et al/Nguyen et al/Vincent/Lindblad discloses The mandibular protrusion device of claim 7, wherein each one of the complementary male and female members of the maxillary dental tray, mandibular dental tray and the at least two lateral links has a particular predetermined shape (Vincent page 15, all members of the device are permanent in shape that is predetermined), the engagement/disengagement configuration being reached when the predetermined shape of the corresponding ones of the male and female members of the maxillary dental tray, mandibular dental tray and the at least two lateral links are aligned (Vincent Fig 1, 2 and 4, page 16, attachment reached when predetermined shapes are aligned).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male and female members of Baratier et al/Mousselon et al/Nguyen et al to be the complementary features as taught by Vincent in order to more easily replace the rods as needed (Vincent page 15: According to the invention, there is provided a set of more links of different lengths, for accommodate different advance a jaw with respect to the other).

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baratier et al/Mousselon et al/Nguyen et al as applied to claim 1 above, and further in view of Lindblad.
With respect to claim 11, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1.
Baratier et al/Mousselon et al/Nguyen et al is silent on wherein the complementary male and female members of the maxillary dental tray, mandibular dental tray and the at least two lateral links are substantially L-shaped.  
Lindblad teaches analogous male and female members for locking portions together (Fig 4, col 2 lines 3-7) wherein the complementary male and female members are substantially L-shaped (Fig 4, col 2 lines 3-7, L-shaped male and female members that when connected are rotatable along the pin 3 below the male head 6).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the male and female members of Baratier et al/Mousselon et al/Nguyen et al to be the male and female members as taught by Lindblad in order to have a more reliable, durable and secure connection (Lindblad col 1 lines 19-23). 
Should one of ordinary skill in the art also find the device of Baratier et al/Mousselon et al/Nguyen et al a non-satisfactory attachment means, it would be within reason to search for a similarly functional and more adaptable attachment means. Lindblad teaches a similar male/female system with a shaft 3 and head 6 that is also rotated into a corresponding female opening 10 in a mechanism that is known to be secure (Lindblad col 1 lines 19-20). The similarities in function, and the reliability of connection of Lindblad prove that it would be reasonably relevant art and one of ordinary skill in the art would be able to combine the devices for the advantages discussed above.
With respect to claim 12, Baratier et al/Mousselon et al/Nguyen et al/Lindblad discloses The mandibular protrusion device of claim 11, wherein each one of the male members includes a pivot portion rotatable into a corresponding complementary female member and connected to a substantially L-shaped enlarged head (Lindblad Fig 4, col 2 lines 3-7, L-shaped male and female members that when connected are rotatable along the pin 3 below the male head 6).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the male and female members of Baratier et al/Mousselon et al/Nguyen et al to be the male and female members as taught by Lindblad in order to have a more reliable, durable and secure connection (Lindblad col 1 lines 19-23). 

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baratier et al/Mousselon et al/Nguyen et al as applied to claim 1 above, and further in view of Arni (US 7987854).
With respect to claim 13, Baratier et al/Mousselon et al/Nguyen et al discloses The mandibular protrusion device of claim 1.
Baratier et al/Mousselon et al/Nguyen et al is silent on wherein the at least two lateral links include the male members and the maxillary dental tray and mandibular dental tray include the complementary female members.  
Arni teaches an analogous intraoral device wherein the anterior end of each one of the at least two lateral links 3 having being removably engageable with the maxillary dental tray 1 and the posterior end of each one of the at least two lateral links 3 being removably engageable with the mandibular dental tray 2 (Fig 1b), the maxillary dental tray and the mandibular dental tray include female members 4 and each one of the at least two lateral links include two male members 3a (Annotated Fig 2c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the links of Baratier et al/Mousselon et al/Nguyen et al to have the male members as taught by Arni in order to allow for easier link change and manufacturing (Arni col 2 lines 7-11).

    PNG
    media_image2.png
    523
    1092
    media_image2.png
    Greyscale

Annotated Fig 2c, Arni
With respect to claim 14, Baratier et al/Mousselon et al/Nguyen et al/Arni discloses The mandibular protrusion device of claim 13,  wherein a first one of the male members protrude on a first side of the lateral links and a second one of the male members protrude on a second side of the lateral links (Arni Annotated Fig 2c, two male members 3a from the elongated portion with a first one of the male members protruding from the first side Z of a of the elongated portion, adjacent to the anterior end X, to engage the maxillary dental tray from the first side Z and a second one of the male members 3a protruding from the second side Y of the elongated portion, adjacent to the posterior end W, to engage the mandibular dental tray from the second side Y.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the links of Baratier et al/Mousselon et al/Nguyen et al to have the male members as taught by Arni in order to allow for easier link change and manufacturing (Arni col 2 lines 7-11).
Allowable Subject Matter
Claims 9, 10, and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786